Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) of Olin Corporation pertaining to the Olin Corporation Amended and Restated 1997 Stock Plan for Non-Employee Directors of our report dated February 18, 2010, with respect to the financial statements of the SunBelt Chlor Alkali Partnership included in the Annual Report (Form 10-K) of Olin Corporation for the year ended December 31, 2009, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP Cleveland, Ohio April 23, 2010
